Case 20-41308      Doc 324     Filed 04/14/20 Entered 04/14/20 16:26:19           Main Document
                                           Pg 1 of 9


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                            Debtors.



                                 CERTIFICATE OF SERVICE

        I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On April 13, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following document to be served by the method set forth on the Master Service List
 attached hereto as Exhibit A:

    •    Declaration and Disclosure Statement of Sandberg Phoenix & von Gontard P.C.
         [Docket No. 286]


 Dated: April 14, 2020
                                                              /s/ Kelsey L. Gordon
                                                              Kelsey L. Gordon
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on April 14, 2020, by Kelsey L. Gordon proved
 to me on the basis of satisfactory evidence to be the person who appeared before me.


 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022




                                                                                        SRF 41346
Case 20-41308   Doc 324   Filed 04/14/20 Entered 04/14/20 16:26:19   Main Document
                                      Pg 2 of 9


                                    Exhibit A
                                                                 Case 20-41308     Doc 324      Filed 04/14/20 Entered 04/14/20 16:26:19          Main Document
                                                                                                            Pg 3 of 9

                                                                                                            Exhibit A
                                                                                                        Master Service List
                                                                                                     Served as set forth below

                                  DESCRIPTION                                        NAME                                               ADDRESS                                           EMAIL             METHOD OF SERVICE
                                                                                                                Attn: J. Talbot Sant, Jr.
                                                                                                                1610 Des Peres Road, Suite 100
Counsel to Official Committee of Unsecured Creditors               Affinity Law Group, LLC                      St. Louis MO 63131                                      tsant@affinitylawgrp.com            Email
                                                                                                                Attn: Ira Dizengoff and Brad Kahn
                                                                                                                1 Bryant Park                                           idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group                             Akin Gump Strauss Hauer & Feld LLP           New York NY 10036                                       bkahn@akingump.com                  Email
                                                                                                                Attn: Ira Dizengoff and Brad Kahn
                                                                                                                1 Bryant Park                                           idizengoff@akingump.com
Counsel to the DIP Lenders                                         Akin Gump Strauss Hauer & Feld LLP           New York NY 10036                                       bkahn@akingump.com                  Email
                                                                                                                Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn
                                                                                                                Redmond                                                 rengel@atllp.com
                                                                                                                7700 Forsyth Boulevard, Suite 1800                      jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession                   Armstrong Teasdale LLP                       St. Louis MO 63105                                      kredmond@atllp.com                  Email
                                                                                                                Attn: Brian A. Glasser
                                                                                                                209 Capitol Street
Counsel to Reserves                                                Bailey & Glasser LLP                         Charleston WV 25301                                                                         First Class Mail
                                                                                                                Attn: Richard Twardowski
                                                                                                                11191 Illinois Route 185
Top 20 Unsecured Creditor                                          Bankdirect Capital Finance                   Hillsboro IL 62049                                      rtwardowski@bankdirectcapital.com   Email
                                                                                                                Attn: Marleen Benson
                                                                                                                801 E. Main Street
Bradford Supply Company                                            Bradford Supply Company                      Robinson IL 62454                                                                           First Class Mail
                                                                                                                Attn: Christopher P. Schueller and Timothy Palmer
                                                                                                                Union Trust Building
                                                                                                                501 Grant Street, Suite 200                             christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)                       Buchanan Ingersoll & Rooney PC               Pittsburgh PA 15219-4413                                timothy.palmer@bipc.com             Email

                                                                                                                Attn: Spencer P. Desai, Esq., Robert E. Eggmann, Esq.
                                                                                                                120 South Central Avenue, Ste. 1800                     spd@carmodymacdonald.com
Counsel to Mangrove Partners                                       Carmody MacDonald P.C.                       St. Louis MO 63105                                      ree@carmodymacdonald.com            Email
                                                                                                                Attn: Thomas H. Riske, Esq., Christopher J. Lawhorn,
                                                                                                                Esq.
                                                                                                                120 South Central Avenue
                                                                                                                Ste. 1800                                               thr@carmodymacdonald.com
Counsel to Javelin Global Commodities (UK) Ltd.                    Carmody MacDonald P.C.                       St. Louis MO 63105                                      cjl@carmodymacdonald.com            Email
                                                                                                                Attn: Cullen D. Speckhart
                                                                                                                1299 Pennsylvania Ave., NW, Suite 700
Counsel to Fabick Mining, Inc. and John Fabick Tractor Company     Cooley LLP                                   Washington DC 20004-2400                                cspeckhart@cooley.com               Email
                                                                                                                Attn: Ronald Hewitt
                                                                                                                The New York Times Building
                                                                                                                620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington)                      Covington & Burling LLP                      New York NY 10018-1405                                  rhewitt@cov.com                     Email
                                                                                                                Attn: Steve McCullick
                                                                                                                9150 96th Avenue
Top 20 Unsecured Creditor                                          Dewind One Pass Trenching LLC                Zeeland MI 49464                                        steve@dewindonepass.com             Email


          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                 Page 1 of 7
                                                                    Case 20-41308     Doc 324        Filed 04/14/20 Entered 04/14/20 16:26:19       Main Document
                                                                                                                 Pg 4 of 9

                                                                                                                 Exhibit A
                                                                                                             Master Service List
                                                                                                          Served as set forth below

                                  DESCRIPTION                                             NAME                                           ADDRESS                                     EMAIL              METHOD OF SERVICE
                                                                                                                     Attn: Nick Johnson
                                                                                                                     P.O Box 403943
Top 20 Unsecured Creditor                                             Fabick Mining Inc                              Atlanta GA 30384-3943                          nicholas.johnson@fabickmining.com   Email
                                                                                                                     Attn: Shawn Collins, Joe Baker
                                                                                                                     PO Box 1106
Top 20 Unsecured Creditor                                             Flanders Electric Motor Service                Marion IL 62959                                scollins@flandersinc.com            Email
                                                                                                                     Attn: Steve Williams, Jason Murphy
                                                                                                                     P.O Box 952121                                 Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                                             Fuchs Lubricants Co                            St Louis MO 63195-2121                         Jason.Murphy@fuchs.com              Email
                                                                                                                     Attn: Joel A. Kunin
Counsel to Terra Payne, as Special Administrator of the Estate of                                                    2227 South State Route 157
William Daniel Hans Payne and Cory Leitschuh                          Goldenberg Heller & Antognoli, P.C.            Edwardsville IL 62025                          jkunin@ghalaw.com                   Email
                                                                                                                     Attn: Joel A. Kunin
Counsel to Terra Payne, as Special Administrator of the Estate of                                                    P.O. Box 959
William Daniel Hans Payne and Cory Leitschuh                          Goldenberg Heller & Antognoli, P.C.            Edwardsville IL 62025                          jkunin@ghalaw.com                   Email
                                                                                                                     Attn: John Richards
                                                                                                                     P.O Box 71735
Top 20 Unsecured Creditor                                             Heritage Cooperative Inc                       Chicago IL 60694-1735                          jrichards@heritagecooperative.com   Email
                                                                                                                     Attn: Patrick D. Cloud
                                                                                                                     105 W. Vandalia, Suite 100                     edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                    Heyl, Royster, Voelker & Allen, P.C.           Edwardsville IL 62025                          pcloud@heylroyster.com              Email
                                                                                                                     Attn: Patrick D. Cloud
                                                                                                                     P.O. Box 467                                   edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                    Heyl, Royster, Voelker & Allen, P.C.           Edwardsville IL 62025                          pcloud@heylroyster.com              Email
                                                                                                                     Centralized Insolvency Operation
                                                                                                                     2970 Market Street
                                                                                                                     Mail Stop 5 Q30 133
Internal Revenue Service                                              Internal Revenue Service                       Philadelphia PA 19104-5016                                                         First Class Mail
                                                                                                                     Centralized Insolvency Operation
                                                                                                                     Insolvency 5334 STL
                                                                                                                     P.O. Box 7346
Internal Revenue Service                                              Internal Revenue Service                       Philadelphia PA 19101-7346                                                         First Class Mail
                                                                                                                     Attn: Jeff Hurt
                                                                                                                     29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                                             International Belt Sales LLC                   Pepper Pike OH 44122                           JEFFREYCHURT@aol.com                Email
                                                                                                                     Attn: William Baker
                                                                                                                     P.O Box 4835
Top 20 Unsecured Creditor                                             Irwin Mine And Tunneling Supply                Evansville IN 47724                            wbaker@irwincar.com                 Email
                                                                                                                     Attn: Jay Bazemore
                                                                                                                     P.O Box 465
Top 20 Unsecured Creditor                                             Jabo Supply Corporation                        West Frankfort IL 62896                        jbazemore@jabosupply.com            Email
                                                                                                                     Attn: Tony Calandra
                                                                                                                     P.O Box 603800
Top 20 Unsecured Creditor                                             Jennchem Mid-West                              Charlotte NC 28260-3800                        tcalandra@jennmar.com               Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                      Page 2 of 7
                                                               Case 20-41308      Doc 324      Filed 04/14/20 Entered 04/14/20 16:26:19        Main Document
                                                                                                           Pg 5 of 9

                                                                                                           Exhibit A
                                                                                                       Master Service List
                                                                                                    Served as set forth below

                                  DESCRIPTION                                           NAME                                        ADDRESS                                    EMAIL               METHOD OF SERVICE
                                                                                                               Attn: Tony Calandra
                                                                                                               P.O Box 603800
Top 20 Unsecured Creditor                                        Jennmar of West Kentucky Inc.                 Charlotte NC 28260-3800                         tcalandra@jennmar.com               Email
                                                                                                               Attn: Tony Calandra
                                                                                                               P.O Box 405655
Top 20 Unsecured Creditor                                        Jennmar Services                              Atlanta GA 30384-5655                           tcalandra@jennmar.com               Email
                                                                                                               Attn: Nick Johnson
                                                                                                               364 Libson Street
Top 20 Unsecured Creditor                                        John Fabick Tractor Company                   Canfield OH 44406-0369                          nicholas.johnson@fabickmining.com   Email
                                                                                                               Attn: Nick Johnson
                                                                                                               PO Box 369
Top 20 Unsecured Creditor                                        John Fabick Tractor Company                   Canfield OH 44406-0369                          nicholas.johnson@fabickmining.com   Email
                                                                                                               Attn: Barry Klinckhardt, General Counsel and
                                                                                                               Corporate Secretary
                                                                 John Fabick Tractor Company/Fabick            One Fabick Drive
Member of Official Unsecured Creditors' Committee                Mining, Inc.                                  Fenton MO 63026                                                                     First Class Mail
                                                                                                               Attn: Dan Spears
                                                                                                               P.O Box 504794
Top 20 Unsecured Creditor                                        Joy Global Conveyors Inc                      St Louis MO 63150-4794                          dan.spears@mining.komatsu           Email
                                                                                                               Attn: Dan Spears
                                                                                                               P.O Box 504794
Top 20 Unsecured Creditor                                        Joy Global Undergound Mining LLC              St. Louis MO 63150-4794                         dan.spears@mining.komatsu           Email
                                                                                                               Attn: Daniel I. Waxman
                                                                                                               340 S. Broadway, Suite 100
Counsel to Indemnity National Insurance Company                  Kewa Financial Inc.                           Lexington KY 40508                              diw@kewafinancial.com               Email
                                                                                                               Attn: Nicole L. Greenblatt
                                                                                                               601 Lexington Avenue
Counsel to Murray Energy Corporation                             Kirkland & Ellis LLP                          New York NY 10022                                                                   First Class Mail
                                                                                                               Attn: Wendi Alper-Pressman
                                                                                                               Pierre Laclede Center
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                   7701 Forsyth Boulevard, Suite 500               wpressman@lathropgpm.com
Independence Land Company, LLC, and Williamson Transport LLC     Lathrop GPM LLP                               Clayton MO 63105                                wendi.alper-pressman@lathropgpm.com Email
                                                                                                               Attn: General Counsel
                                                                                                               48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)                      Lord Securities Corporation                   New York NY 10043                                                                   First Class Mail
                                                                                                               Attn: Dave Mayo, Todd Thompson
                                                                                                               P.O Box 28330                                   david.mayo@mayowv.com
Top 20 Unsecured Creditor                                        Mayo Manufacturing Co Inc                     St. Louis MO 63146                              todd.thompson@mayowv.com            Email
                                                                                                               Attn: Dennis F. Dunne and Parker Milender
                                                                                                               55 Hudson Yards                                 ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                            Milbank LLP                                   New York NY 10001                               pmilender@milbank.com               Email
                                                                                                               Attn: Bob Purvis
                                                                                                               2853 Ken Gray Blvd.
                                                                                                               Suite 4
Top 20 Unsecured Creditor                                        Mine Supply Company                           West Frankfort IL 62896                         bob.purvis@purvisindustries.com     Email


          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                Page 3 of 7
                                                                       Case 20-41308        Doc 324     Filed 04/14/20 Entered 04/14/20 16:26:19            Main Document
                                                                                                                    Pg 6 of 9

                                                                                                                     Exhibit A
                                                                                                                 Master Service List
                                                                                                              Served as set forth below

                                  DESCRIPTION                                                  NAME                                             ADDRESS                                          EMAIL            METHOD OF SERVICE
                                                                                                                          Attn: John Whiteman
                                                                           Missouri Department of Revenue,                P.O. Box 475
Missouri Department of Revenue                                             Bankruptcy Unit                                Jefferson City MO 65105-0475                          edmoecf@dor.mo.gov                Email
                                                                                                                          Attn: Patrick D. Cloud
                                                                                                                          P.O Box 742784
Top 20 Unsecured Creditor                                                  Mt Olive & Staunton Coal Co Trust              Atlanta GA 30374-2784                                 pcloud@heylroyster.com            Email
                                                                                                                          Attn: President or General Counsel
                                                                                                                          5260 Irwin Road
Natural Resource Partners L.P.                                             Natural Resource Partners L.P.                 Huntington WV 25705                                                                     First Class Mail
                                                                                                                          Attn: Greg Wooten
                                                                                                                          372 Park Lane
Top 20 Unsecured Creditor                                                  Natural Resource Partners LLP                  Herrin IL 62948                                       gwooten@wpplp.com                 Email
                                                                                                                          Attn: Christopher M. Foy
                                                                                                                          500 South Second Street                               CFoy@atg.state.il.us
Counsel to Illinois Department of Natural Resources                        Office of the Illinois Attorney General        Springfield IL 62701                                  RLS@atg.state.il.us               Email
                                                                                                                          Attn: US Trustee
                                                                                                                          111 S. 10th Street
                                                                                                                          Suite 6.353
Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee            St. Louis MO 63102                                    Carole.Ryczek@usdoj.gov           Email
                                                                                                                          Attn: Pedro Jimenez, Irena Goldstein
                                                                                                                          200 Park Avenue                                       pedrojimenez@paulhastings.com
Counsel to Javelin Global Commodities (UK) Ltd. and Uniper                 Paul Hastings LLP                              New York NY 10166                                     irenagoldstein@paulhastings.com   Email
                                                                                                                          Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E.
                                                                                                                          Lovett                                                pbasta@paulweiss.com
                                                                           Paul, Weiss, Rifkind, Wharton & Garrison       1285 Avenue of the Americas                           aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession                           LLP                                            New York NY 10019                                     slovett@paulweiss.com             Email
                                                                                                                          Attn: Richard J. Parks
Counsel to Joy Global Underground Mining LLC and Joy Global                Pietragallo Gordon Alfano Bosisk &             7 West State Street, Suite 100
Conveyors Inc.                                                             Raspanti, LLP                                  Sharon PA 16146                                       rjp@pietragallo.com               Email
                                                                                                                          Attn: Peter Freissle                                  p.freissle@polydeck.com
                                                                                                                          P.O Box 827                                           c.shuford@polydeck.com
Top 20 Unsecured Creditor                                                  Polydeck Screen Corporation                    Pound VA 24279                                        r.kuehl@polydeck.com              Email
                                                                                                                          Attn: Ronald Kuehl, II, Executive Vice-President      p.freissle@polydeck.com
                                                                                                                          1790 Dewberry Road                                    c.shuford@polydeck.com
Member of Official Unsecured Creditors' Committee                          Polydeck Screen Corporation                    Spartanburg SC 29307                                  r.kuehl@polydeck.com              Email
                                                                                                                          Attn: Pat Popicg
                                                                                                                          46226 National Road
Top 20 Unsecured Creditor                                                  R M Wilson Co Inc                              St Clairsville OH 43950                               ppopicg@rmwilson.com              Email
Counsel to Wilmington Trust, National Association, as                                                                     Attn: Kurt F. Gwynne, Jason D. Angelo
indenture trustee for the holders of 11.50% Senior Secured Notes due                                                      1201 North Market Street, Suite 1500                  kgwynne@reedsmith.com
2023                                                                       Reed Smith LLP                                 Wilmington DE 19801                                   jangelo@reedsmith.com             Email
                                                                                                                          Attn: Rusty K. Reinoehl
                                                                                                                          P.O. Box 698
Counsel to Bradford Supply Company                                         Reinoehl Kehlenbrink, LLC                      Robinson IL 62454                                     rusty@rklegalgroup.com            Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                           Page 4 of 7
                                                                      Case 20-41308        Doc 324     Filed 04/14/20 Entered 04/14/20 16:26:19           Main Document
                                                                                                                   Pg 7 of 9

                                                                                                                      Exhibit A
                                                                                                                  Master Service List
                                                                                                               Served as set forth below

                                   DESCRIPTION                                               NAME                                              ADDRESS                                    EMAIL          METHOD OF SERVICE
                                                                                                                          Attn: Bill Lawrence
                                                                                                                          610 Sneed Road
Top 20 Unsecured Creditor                                                 Rggs Land & Minerals                            Carbondale IL 62902                             blawrence@sginterests.com      Email
                                                                                                                          Attn: Patricia I. Chen
                                                                                                                          Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                                                  Ropes & Gray                                    Boston MA 02199-3600                            patricia.chen@ropesgray.com    Email
                                                                                                                          Attn: Secretary of the Treasury
                                                                                                                          100 F Street, NE
Securities and Exchange Commission - Headquarters                         Securities & Exchange Commission                Washington DC 20549                             secbankruptcy@sec.gov          Email
                                                                                                                          Attn: Bankruptcy Department
                                                                                                                          175 W. Jackson Boulevard
                                                                          Securities & Exchange Commission -              Suite 900                                       secbankruptcy@sec.gov
Securities & Exchange Commission - Chicago Office                         Chicago Office                                  Chicago IL 60604                                bankruptcynoticeschr@sec.gov   Email

Counsel to Mitchell/Roberts Partnership, an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of R ussell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal                                                           Attn: Steven M. Wallace
Representative of the Estate of Katherine Baldwin, Deceased; and David                                                    6 Ginger Creek Village Drive
Senseney, Executor of the Estate of Marguerite Boos, Deceased             Silver Lake Group, Ltd.                         Glen Carbon IL 62034                            steve@silverlakelaw.com        Email

Counsel to Mitchell/Roberts Partnership, an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of R ussell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal                                                           Attn: Thomas DeVore
Representative of the Estate of Katherine Baldwin, Deceased; and David                                                    118 N. Second Street
Senseney, Executor of the Estate of Marguerite Boos, Deceased             Silver Lake Group, Ltd.                         Greenville IL 62246                             tom@silverlakelaw.com          Email
                                                                                                                          Attn: Christopher J. Gannon
                                                                                                                          P.O Box 890889
Top 20 Unsecured Creditor                                                 Snf Mining Inc                                  Charlotte NC 28289-0889                         cgannon@snfhc.com              Email
                                                                                                                          Attn: John Spoor
                                                                                                                          P.O Box 603800
Top 20 Unsecured Creditor                                                 State Electric Supply Co                        Charlotte NC 28260-3800                         john.spoor@stateelectric.com   Email
                                                                                                                          Attn: Bankruptcy Department
                                                                                                                          100 West Randolph Street
Attorney General for the State of Illinois                                State of Illinois Attorney General              Chicago IL 60601                                webmaster@atg.state.il.us      Email
                                                                                                                          Attn: Bankruptcy Department
                                                                                                                          Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri                                State of Missouri Attorney General              Jefferson City MO 65102                         attorney.general@ago.mo.gov    Email




           In re: Foresight Energy LP, et al.
           Case No. 20-41308                                                                                          Page 5 of 7
                                                                       Case 20-41308      Doc 324     Filed 04/14/20 Entered 04/14/20 16:26:19              Main Document
                                                                                                                  Pg 8 of 9

                                                                                                                      Exhibit A
                                                                                                               Master Service List
                                                                                                            Served as set forth below

                                  DESCRIPTION                                                NAME                                                ADDRESS                                          EMAIL                   METHOD OF SERVICE
                                                                                                                          Attn: Bankruptcy Department
                                                                                                                          30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                                   State of Ohio Attorney General                   Columbus OH 43215                                                                               First Class Mail
                                                                                                                          Attn: Nicholas F. Kajon, Constantine D. Pourakis,
                                                                                                                          Andreas D. Milliaressis
                                                                                                                          485 Madison Avenue                                      nfk@stevenslee.com
                                                                                                                          20th Floor                                              cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan                              Stevens & Lee, P.C.                              New York NY 10022                                       adm@stevenslee.com                      Email
                                                                                                                          Attn: Amy A. Zuccarello, Nathaniel R.B. Koslof, Erika
                                                                                                                          L. Todd                                                 azuccarello@sullivanlaw.com
                                                                                                                          One Post Office Square                                  nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation                                   Sullivan & Worcester LLP                         Boston MA 02109                                         etodd@sullivanlaw.com                   Email
                                                                                                                          Attn: Fredrik Knutsen
                                                                                                                          150 West Main Street, Suite 1600
Top 20 Unsecured Creditor                                                T. Parker Host                                   Norfolk VA 23510                                        Fredrik.Knutsen@tparkerhost.com         Email
                                                                                                                          Attn: Mark V. Bossi
                                                                                                                          One US Bank Plaza
Counsel to Ad Hoc First Lien Group                                       Thompson Coburn LLP                              St. Louis MO 63101                                      mbossi@thompsoncoburn.com               Email
                                                                                                                          Attn: Dominique V. Sinesi, Trial Attorney
                                                                                                                          1100 L Street, NW
                                                                                                                          Room 7020
Counsel to the the United States of America                              U.S. Department of Justice, Civil Division       Washington DC 20005                                     dominique.sinesi@usdoj.gov              Email
                                                                                                                          Attn: Henry Looney
                                                                                                                          P.O Box 71206
Top 20 Unsecured Creditor                                                United Central Industrial Supply                 Chicago IL 60694-1206                                   Henry.Looney@unitedcentral.net          Email
                                                                                                                          Attn: Henry E. Looney, President
                                                                                                                          1241 Volunteer Parkway
                                                                         United Central Industrial Supply Company,        Suite 1000
Member of Official Unsecured Creditors' Committee                        LLC                                              Bristol TN 37620                                        Henry.Looney@unitedcentral.net          Email
                                                                                                                          Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                                          Thomas Eagleton U.S. Courthouse
                                                                         United States Attorney’s Office for the          111 S. 10th Street, 20th Floor
United States Attorney’s Office for the Eastern District of Missouri     Eastern District of Missouri                     St. Louis MO 63102                                                                              First Class Mail
                                                                                                                          Attn: Brian Miles, Fredrik Knutsen
                                                                                                                          P. O. Box 301749                                        UBT-AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                                                Us United Bulk Terminal                          Dallas TX 75303-1749                                    Fredrik.Knutsen@tparkerhost.com         Email
                                                                                                                          Attn: Michael L. Schein, Esq.
                                                                                                                          1633 Broadway
Counsel to The CIT Group/Equipment Financing, Inc., CIT Bank,                                                             31st Floor
N.A. and CIT Railcar Funding Company, LLC                                Vedder Price P.C.                                New York NY 10019                                       mschein@vedderprice.com                 Email
                                                                                                                          Attn: David Wallace
                                                                                                                          P.O Box 74008932
Top 20 Unsecured Creditor                                                Wallace Electrical Systems LLC                   Chicago IL 60674-8932                                   Dwallace@wallaceelectricalsystems.com   Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                                           Page 6 of 7
                                                               Case 20-41308     Doc 324    Filed 04/14/20 Entered 04/14/20 16:26:19         Main Document
                                                                                                        Pg 9 of 9

                                                                                                          Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below

                                  DESCRIPTION                                      NAME                                           ADDRESS                                         EMAIL                  METHOD OF SERVICE
                                                                                                              Attn: David Wallace
                                                                                                              P.O Box 74008932
Top 20 Unsecured Creditor                                        Wallace Industrial LLC                       Chicago IL 60674-8932                              Dwallace@wallaceelectricalsystems.com   Email
                                                                                                              Attn: Christine R. Etheridge
                                                                                                              c/o A Ricoh USA Program f/d/b/a/ IKON Financial
                                                                 Wells Fargo Vendor Financial Services, LLC   Services
                                                                 fka GE Capital Information Technology        P.O. Box 13708
Counsel to Wells Fargo Vendor Financial Services, LLC            Solutions                                    Macon GA 31208-3708                                                                        First Class Mail
                                                                                                              Attn: Christopher A. Jones, David W. Gaffey
                                                                                                              3190 Fairview Park Drive, Suite 800                cajones@wtplaw.com
Counsel to Official Committee of Unsecured Creditors             Whiteford Taylor & Preston, LLP              Falls Church VA 22042-4558                         dgaffey@wtplaw.com                      Email
                                                                                                              Attn: Michael J. Roeschenthaler
                                                                                                              200 First Avenue, Third Floor
Counsel to Official Committee of Unsecured Creditors             Whiteford Taylor & Preston, LLP              Pittsburgh PA 15222-1512                           mroeschenthaler@wtplaw.com              Email

                                                                                                              Attn: Jennifer McLain McLemore, Michael D. Mueller
                                                                                                              200 South 10th Street
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                  Suite 1600                                         jmclemore@williamsmullen.com
Independence Land Company, LLC, and Williamson Transport LLC     Williams Mullen                              Richmond VA 23219                                  mmueller@williamsmullen.com             Email
                                                                                                              Attn: Brandon Bonfig
                                                                                                              50 S 6th Street, Suite 1290
Top 20 Unsecured Creditor                                        Wilmington Trust National Assoc              Minneapolis MN 55402                               bbonfig@wilmingtontrust.com             Email

                                                                                                              Attn: Steven Cimalore, Administrative Vice-President
                                                                 Wilmington Trust, National Association, as   1100 North Market Street
Member of Official Unsecured Creditors' Committee                Trustee for the 11.5% Notes                  Wilmington DE 19890                                                                        First Class Mail
                                                                                                              Attn: Greg Wooten
                                                                                                              372 Park Lane
Top 20 Unsecured Creditor                                        Wpp LLC                                      Herrin IL 62948                                      gwooten@wpplp.com                     Email
                                                                                                              Attn: John P. Brice
                                                                                                              250 West Main Street, Suite 1600
Counsel to Evansville Western Railway, Inc.                      Wyatt, Tarrant & Combs, LLP                  Lexington KY 40507-1746                              jbrice@wyattfirm.com                  Email




          In re: Foresight Energy LP, et al.
          Case No. 20-41308                                                                               Page 7 of 7
